LETTER OF AGREEMENT RE:

PURCHASE OF NATIONAL RADIO MEDIA WITH AMERICAN SCENE RADIO FROM THE MONEY
CHANNEL




This Letter of Agreement is between the parties: The Money Channel, Inc. (MCH),
which owns and produces the Radio Program “American Scene” referred to as “ASR”,
and MGN Technologies, Inc., the Buyer of Programming and related Media, and
referred to herein as “Buyer”.    




A. WHEREAS:  MGN Technologies, Inc. desires to be a primary sponsor of ASR, and
the word primary being defined as sponsoring ASR for 15 weeks, with March
Jensen, President, plus other related Money Show media, and…

B. WHEREAS:  MCH is desirous of providing said programming for Buyer to promote,
market and advertise its Company and business...

NOW THEREFORE, the parties hereby further agree to the following prices, terms,
conditions and mutual and several responsibilities:




(1) COVERAGE DATES AND PRICE: The time period for ASR Radio in this Agreement
shall be 120 days beginning on January 3, 2006 and ending on May 3, 2006.
 Thirty of these days are gratis based on this pricing as a courtesy.  This
Radio Agreement may then renew for 120 day time periods upon the option of MGN
Technologies, Inc. at the guaranteed continuing rate of $25,000.00 after this
radio media ends.   If “WallStreetCast” television media is contracted prior to
March 1, 2006, then this additional fee shall be capped at $26,500.00 discounted
from $40,000.00 for the 13 week (plus Corporate Video) national promotion
package. This is special discounted pricing.  




(2)  TERMS:  Buyer elects to take a 10% discount and make a single payment of
$22,500.00 no later than Friday, December 30, 2005.




B.  PROGRAMMING CONTENT AND COMMERCIALS:  For Radio, ASR airs weekday mornings
on the Business Talk Radio Network, the Genesis Network, and the Florida Talk
Network plus on the Internet Mondays though Fridays from 9:06 p.m. to 11:59
p.m., Eastern.  As producer, MCH has exclusive rights to book guests and decide
the content of the program within the broad "Wealthy and Wise” standard theme.
The Buyer shall receive two daily LIVE mentions by Crowley and two five to
eight-minute by phone or in studio interviews per week with the Buyer-designated
interviewee.  ASR promotion is presented five days each week.

As producer, MCH has exclusive rights to book guests and decide the content of
the program within the broad "Wealthy and Wise” standard theme.  




C. INDEMIFICATION:  Buyer hereby indemnifies MCH, and otherwise holds Crowley
harmless, and Steve Crowley personally, from any legal actions brought against
Steve Crowley personally and/or MCH for any reason whatsoever. MCH and Crowley
likewise indemnify and hold Buyer harmless.






















PAGE 2 - MCH & BUYER - LETTER OF AGREEMENT




D.  COMPLIANCE, DISCLOSURE AND DISCLAIMER ISSUES:  MCH will disclose the paid
advertising relationship with Buyer on the air at least twice per day on ASR
radio.  The Securities and Exchange Commission requires that both the
compensation relationship and the amount thereof must be disclosed on the air,
and this is exactly what is done during the aforementioned ASR radio programs.
 Pre-recorded disclosures are aired during all daily and weekly programs.




If client has other special disclosure requirements under S.E.C. or N.A.S.D.
Rules and Regulations, it shall immediately inform MCH in writing so that
Crowley can assure that such disclosures are made on all ASR radio programs.  




The Buyer’s management, control and ownership position with MGN Technologies,
Inc. (MGNLF) must be mentioned and fully disclosed to listeners.

All ASR programs shall also disclaim on the air that “all investments carry
varying degrees of risk, so please investigate before you invest before you make
an investing decision”.  This assures that listeners and viewers comprehend
inherent risk factors.




E. ARBITRATION: Because the parties wish to continue their cordial and
cooperative working relationship throughout the duration of this Agreement,

all parties hereby agree that any disagreements or disputes arising from this
Agreement and relationship shall be settled though professional arbitration, not
litigation.   




F. BROADCAST AUTHORITY:  MCH hereby stipulates that it has the rights

and the ability to broadcast AMERICAN SCENE Radio as stated on the network

radio affiliates and the Internet.




G. INVESTMENT LICENSE AUTHORITY:  Buyer hereby stipulates that it maintains all
the current and proper licensing for all the products, services,

companies and stock that it promotes on ASR radio, and on all seminar media
related to this Agreement.




H. MUTUALLY COOPERATIVE PRODUCTION EFFORTS:  ASR, MCH and Buyer hereby stipulate
that they will mutually cooperate to plan and schedule radio interview times
that are convenient and agreeable to both parties.  




I. INCLUSION IN “WORLD MONEY SHOW:  SPECIAL EVENT COMING UP IN ORLANDO, FLORIDA

MCH invites Buyer to join us on air, and in our Booth at the WORLD MONEY SHOW
event in Orlando on February 1-4, 2006 at the Gaylord Palms Hotel and Resort at
no additional charge.  If materials or products are to be presented to attendees
(10,000+ are expected), then $500 must be paid directly to “InterShow” for each
event.  We provide free signage and booth space there for “MGNLF”.



















PAGE 3 of 3 - MCH & BUYER - LETTER OF AGREEMENT




J.  SITUS: This Agreement shall be interpreted under the laws in the State of
Florida.







ALL OF THE AFOREMENTIONED TERMS AND CONDITIONS ARE HEREBY AGREED TO, WITHOUT
EXCEPTION, BY THE UNDERSIGNED:




Radio Program Provider:







_________________________

Stephen E. Crowley, President                              Date: December 21,
2005

The Money Channel, Inc.







Buyer:







_________________________

          Date: December      , 2005

NAME: Mark Jensen

TITLE: President

MGN Technologies, Inc.

“Please also initial pages 1 and 2.”




PLEASE SIGN AND FAX BACK TO:  954-418-8752






